DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al. (US Pub. 20140125574 A1) and further in view of Tsou (US Pub. 20160112414 A1).

	Regarding claim 1, Scavezze discloses a method for authenticating a first user (abstact), comprising, 
a device accessing a sequence of at least one reference graphical item, as a reference graphical item sequence, the reference graphical item sequence being known only to the first user (para. 18- The predefined order in which the augmented reality features are selected by the user may be determined in any suitable manner. For example, in an initial authentication passcode setup session, the user may determine an identity of the features; para. 33- reality features. The set of augmented reality features may include any suitable features of the virtual images and/or real objects. For example, the augmented reality features may include a specific 3D real or virtual object selected by the user, an image depicting a specific object or person (as opposed to a specific image), and/or a 3D real or virtual object with a specific property): 
requesting, by the device, a user to point consecutively at at least one area in which at least one graphical item is included; presenting, by the device, a sequence of at least one graphical item (para. 16- For example, user 106 may select an augmented reality feature by gazing at the selected augmented reality feature, wherein a gaze direction may be detected by one or more eye tracking sensors. In another example, user 106 may select an augmented reality feature by moving his or her head, hand, entire body, etc., to or towards the augmented reality feature, as detected by inertial motion sensors and or image sensors); 
capturing, by the device, a sequence of at least one area pointed by the user by (para. 19- In the example depicted in FIG. 1, user 106 first selects virtual bowl 116, then virtual moon 118, and then the head 122 of dog 120. To determine if the user has selected the correct augmented reality features in the predefined order, the movements of user (including eye and body movements),); 
verifying, by the device, whether the sequence of the at least one user pointed area does or does not include the reference graphical item sequence (para. 37- If the confidence score is greater than the threshold and the augmented reality features were selected in the correct order, as indicated at 516, the display device may authenticate the user, as indicated at 518); and authenticating, by the device, the first user only if the sequence of the at least one user pointed area includes the reference graphical item sequence (para. 15- If user 106 selects the augmented features in the predefined order, the user may be authenticated, thereby allowing the user to access restricted resources). 
	Scavezze does not specially teach detecting at least one predetermined change relating to at least one physical user feature to validate each or at least one user pointed area.  However, this concept is well known and used in the art as evidenced by Tsou (see para. 46) for and therefore, one skilled in the art would have found it obvious to utilize it in Scavezze as a simple alternative to achieve the desirable effect of having a way of confirming that the user is selecting the object being gazed at.

Regarding claim 2, Scavezze discloses in the method according to claim 1, wherein each of the at least one reference graphical item has at least one predefined feature, the at least one predefined feature including at least one of the following elements: at least one shape; at least two dimensions; at least one color; at least one picture; at least one image; at least one movie; be static; be dynamic in translation; and be dynamic in rotation. (para. 15- The augmented reality features may include any suitable feature, including but not limited to virtual object features, 3-dimensional holograms, 2-dimensional holograms, sounds, virtual movements, vibrations, and also may include real object features in the field of view of the user. For example, augmented reality features displayed to user 106 in the example of FIG. 1 include a virtual bowl 116 displayed as being on a real shelf of bookcase 108, a virtual moon 118, and a virtual dog 120 having a head 122 and tail 124 visible to the user.)

Regarding claim 3, Scavezze discloses in the method according to claim 1, wherein the device presents, in a random manner, the at least one graphical item. (para. 33- the augmented reality features may be displayed in a pre-defined order, random order, algorithmically changed order between different authentication sessions, etc)

Regarding claim 4, Tsou discloses in the method according to claim 1, wherein, the device accesses at least one reference user biometric feature, the at least one reference user biometric feature being specific to the first user, the method further comprises the following steps: the device captures at least one user biometric feature; the device verifies whether each of the at least one captured user biometric feature does or does not match one reference user biometric feature; the device also authenticates the first user only if a part or all of the at least one captured user biometric feature matches at least one reference user biometric feature depending on a predetermined security level. (para. 51- Further, before the eye image sequence procedure is executed on the eye image sequence (i.e., before step S410), the identity of the user may be further identified by using a human face recognition, an iris recognition, a sclera vascular pattern recognition or a combination of aforesaid recognitions)

Regarding claim 5, Scavezze discloses in the method according to claim 1, wherein, to detect at least one predetermined change relating to at least one physical user feature, the device uses at least one camera. (para. 13- display device 104 may comprise one or more outwardly facing image sensors (e.g., two-dimensional cameras and/or depth cameras) configured to acquire image data (e.g. color/grayscale images, depth images/point cloud data, etc.) representing user authentication environment 100 as the user navigates the environment.)

Regarding claim 6, Tsou discloses in the method according to claim 1, wherein the at least one predetermined change relating to the at least one physical user feature includes at least one of the following elements: at least one blink of at least one user eye; at least one user face emotion; at least one user smile; at least one movement of the user face; at least one movement of at least one user hand; a number of none or at least one user finger that is presented; a shape of none or at least one user finger that is presented; at least one opening of the user mouth; and at least one closing of the user mouth. (para. 46- If the gazing time of the eye of the user gazing at one of the numbers exceeds the preset time (e., 2 seconds), or the user blinks twice after the eye of the user gazing at that number, it can be confirmed that the number corresponding to the current gazing location is the number to be inputted)

Regarding claim 7, Scavezze discloses the method according to claim 1, wherein the device includes or is connected or coupled to at least one display screen to present at least one graphical item.  (para. 14- Display device 104 may overlay one or more virtual images over real objects in the user field of view 102. Example virtual objects depicted in FIG. 1 include a bowl 116, a moon 118, and a dog 120. The virtual objects may be displayed in three-dimensions such that the objects appear at different depths to user 106 within the user field of view 102. The virtual objects displayed by display device 104 may be visible only to user 106)

Regarding claim 8, Scavezze discloses in the method according to claim 1, wherein the device includes or is connected or coupled to means for generating at least one hologram to present at least one graphical item.  (para. 15- The augmented reality features may include any suitable feature, including but not limited to virtual object features, 3-dimensional holograms, 2-dimensional holograms, sounds, virtual movements, vibrations, and also may include real object features in the field of view of the user)

Regarding claims 9 and 10, they are rejected as applied to claim 1 because a corresponding system/device  would have been necessitated to carry forth the method steps of claim 1.  The applied prior art also discloses the corresponding architecture.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A CORUM JR/Examiner, Art Unit 2433        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433